Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2017

                                       No. 04-17-00710-CV

                            IN THE INTEREST OF N.S.G ET AL.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00931
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on December 19, 2017.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court